DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-24-22 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 combined with 7, 2 combined with 5 and 7, 5 combined with 7, 3 combined with 5 and 7, 4 combined with 5 and 7, 6 combined with 7, 5 combined with 8, 5 combined with 7 and 9, 5 combined with 7 and 10, 5 combined with 7 and 11, 5 combined with 7 and 12, 5 combined with 7, respectively, of U.S. Patent No. 10,569,437. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only differ from the claims in U.S. Patent No. 10,569,437 in that they do not include a pawl or a plurality of circumferentially spaced through openings in the ratchet collar. Elimination of an element and its function has been held to be obvious if the function of the element is not desired (MPEP 2144.04 II A) and, therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to eliminate the pawl and plurality of circumferentially spaced through openings if they are not needed or desired.
Allowable Subject Matter
Claims 17-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: claim 17, the closest prior art of record to Finck, alone or in combination with the other prior art of record, does not teach or suggest that the ratchet device acts on the one-way rotational bearing or clutch to control operation of the spindle shaft.

The following is a statement of reasons for the indication of allowable subject matter: claim 18, the closest prior art of record to Finck, alone or in combination with the other prior art of record, does not teach or suggest that the ratchet device and a one-way rotational bearing or clutch cooperate in a mode in which the spindle shaft is arranged to freewheel in a first rotational direction but is inhibited from rotating in the opposed direction.

The following is a statement of reasons for the indication of allowable subject matter: claim 23, the closest prior art of record to Finck, alone or in combination with the other prior art of record, does not teach or suggest that the ratchet collar defines an interior surface configured to receive the one-way bearing or clutch, wherein the interior surface is axially spaced along the spindle shaft from the plurality of recesses.

The following is a statement of reasons for the indication of allowable subject matter: claim 24, the closest prior art of record to Finck, alone or in combination with the other prior art of record, does not teach or suggest the plurality of recesses comprise slots or openings defined by the ratchet collar, wherein the slots or openings are circumferentially spaced about the ratchet collar.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Amendment
The amendments and comments filed 2-24-22 have been entered and fully considered. In view of the amendment to claim 1 the prior art rejection over Finck in view of Yamaguchi has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571). The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745